     Case 2:20-cv-00560-GMN-BNW Document 11
                                         10 Filed 05/26/20
                                                  05/22/20 Page 1 of 2



 1   CLARK COUNTY SCHOOL DISTRICT
     OFFICE OF THE GENERAL COUNSEL
 2   CRYSTAL J. HERRERA, ESQ.
     Nevada Bar No. 12396
 3
     5100 West Sahara Avenue
 4   Las Vegas, Nevada 89146
     Telephone: (702) 799-5373
 5   Facsimile: (702) 799-7243
     Herrerc4@nv.ccsd.net
 6   Attorneys for Defendants
 7
                                   UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9
     DAVITA CARPENTER,                                     Case No. 2:20-cv-00560-GMN-BMW
10
                     Plaintiffs,
11                                                         STIPULATION AND PROPOSED
     v.                                                    ORDER TO EXTEND THE TIME
12                                                         WITHIN WHICH DEFENDANTS MAY
     CLARK COUNTY SCHOOL DISTRICT,                         ANSWER OR OTHERWISE RESPOND
13
     CHRISTOPHER BERNIER, NADINE JONES,                    TO PLAINTIFF’S COMPLAINT
14   and MONICA CORTEZ,
                                                           (FIRST REQUEST)
15                   Defendants.
16

17          Plaintiff Davita Carpenter and Defendants Clark County School District (“School

18   District”), Christopher Bernier, Nadine Jones, and Monica Cortez (collectively, “Defendants”),

19   by and through their respective attorneys of record, hereby stipulate and agree pursuant to Local

20   Rule 7-1 as follows:

21          1.       Whereas, on March 23, 2020, Plaintiff in the United States District Court, District

22   of Nevada a complaint, which was assigned Case No. 2:20-cv-00560-GMN-BNW (the

23   “Complaint”).

24          2.       Whereas, on or about May 4, 2020, Plaintiff served Defendants School District,

25   Bernier, and Jones with the Complaint.

26          3.       Whereas, on or about May 7, 2020, Plaintiff served Defendant Cortez with the

27   Complaint.

28
     Case 2:20-cv-00560-GMN-BNW Document 11
                                         10 Filed 05/26/20
                                                  05/22/20 Page 2 of 2



 1          4.      Whereas, Defendants School District, Bernier, and Jones’ responsive pleading is

 2   due by May 26, 2020.

 3          5.      Whereas, Defendant Cortez’ responsive pleading is due by May 28, 2020.

 4          6.      Whereas, Defendants require additional time to properly respond to the

 5   Complaint; therefore, the Parties agree to an additional fourteen (14) day extension of time

 6   through June 9, 2020, for Defendants to answer or otherwise respond to the Complaint.

 7          7.      Whereas, this is the first request for an extension regarding the filing of

 8   Defendants’ response to Plaintiff’s Complaint, which is made in good faith, not for the purposes

 9   of delay, and neither party is prejudiced by the short extension.

10   DATED: May 22, 2020                                   DATED: May 22, 2020

11   CLARK COUNTY SCHOOL DISTRICT                          LAW OFFICE OF DANIEL MARKS
     OFFICE OF THE GENERAL COUNSEL
12

13   By: /s/ Crystal J. Herrera                            By: /s/ Adam Levine
        Crystal J. Herrera (#12396)                           Adam Levine, Esq. (#4673)
14      5100 West Sahara Avenue                               610 South Ninth Street
        Las Vegas, NV 89146                                   Las Vegas, NV 89101
15      Attorney for Defendants                               Attorney for the Plaintiff
16

17                                                 ORDER
      IT IS SO ORDERED
18                                                 IT IS SO ORDERED.
      DATED: 6:50 pm, May 26, 2020
19
                                                   __________________________________________
20
                                                   UNITED STATES MAGISTRATE JUDGE
21    _________________________________
      BRENDA WEKSLER                  DATED: __________________________________
22    UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28

                                                 Page 2 of 2
